Citation Nr: 0731735	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  04-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.	Entitlement to an increased evaluation for chronic 
lumbosacral strain in excess of 20 percent for the period 
from August 31, 2001 to August 4, 2003.  

2.	Entitlement to an increased evaluation for chronic 
lumbosacral strain in excess of 40 percent for the period 
beginning August 5, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2002 and June 2004 RO decisions.  In the 
March 2002 rating decision, the RO continued the 20 percent 
rating for chronic lumbosacral strain, effective July 1, 
1999.  In the June 2004 rating decision, the RO increased the 
rating to 40 percent for chronic lumbosacral strain, 
effective August 5, 2003.  

The appeal was remanded by the Board in March 2006 for 
additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's lumbosacral strain was manifested by 
subjective complaints of pain, moderate limitation of motion 
and only moderate muscle spasms on forward flexion between 
August 31, 2001 and August 4, 2003.

3.	The veteran's degenerative disc disease was manifested by 
subjective complaints of pain, but no recurring attacks or 
neurological symptoms between August 31, 2001 and August 4, 
2003. 

4.	The veteran's lumbosacral strain was manifested by 
subjective complaints of pain, moderate to severe limitation 
of motion, moderate muscle spasms on forward flexion, forward 
flexion of 30 degrees, combined range of motion of 100 
degrees, normal gait, and no ankylosis since August 5, 2003. 

5.	The veteran's degenerative disc disease was manifested by 
subjective complaints of pain, but no recurring attacks, 
incapacitating episodes or neurological symptoms since August 
5, 2003. 


CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 20 
percent for the period between August 31, 2001 and August 4, 
2003 for chronic lumbosacral strain with degenerative disc 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 (2002 and 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 5243 
(2007).

2.	The criteria for a disability rating in excess of 40 
percent for the period beginning August 5, 2003 for chronic 
lumbosacral strain with degenerative disc disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 and 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
December 2001, July 2003 and April 2006.  The Board notes 
that the RO provided notice regarding how effective dates and 
disability ratings are determined in the April 2006 
correspondence.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the enhanced duty to notify provisions 
under the VCAA were not met prior to the initial unfavorable 
agency of original jurisdiction decision on the claim in 
March 2002, the Board finds that any defects with respect to 
the timing of the VCAA notice requirements were harmless 
errors in this case.  The claim was readjudicated subsequent 
to the VCAA notices in June 2004 and May 2007 by the RO, 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Furthermore, the veteran has been 
provided with every opportunity to submit evidence and 
arguments in support of his claim, to respond to VA notices, 
and to participate effectively in the processing of the 
claim.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  In addition, the RO scheduled a hearing before the 
Board in July 2004, however the veteran cancelled the hearing 
and elected to continue with this appeal.  VA examinations 
were also afforded the veteran in September 2001, August 
2003, and November 2006.  The claimant has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  The 
Board further finds that the RO complied with its March 2006 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.

The veteran asserts that he is entitled to a disability 
rating in excess of 20 percent for chronic lumbosacral strain 
for the period from August 31, 2001 to August 4, 2003 and a 
rating in excess of 40 percent for the period beginning 
August 5, 2003. 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. §  4.25 (2007).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2007).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran is currently assigned a 20 percent evaluation for 
lumbosacral strain for the period of August 2001 to August 
2003 and a 40 percent rating beginning in August 2003 under 
38 C.F.R. § 4.71a, Diagnostic Code 5295-5292.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27 (2007). The hyphenated 
diagnostic code in this case indicates that lumbosacral 
strain under Diagnostic Code 5295 is the service-connected 
disorder and limitation of motion under Diagnostic Code 5292 
is a residual condition.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The April 2004 statement of the case and 
the June 2004 and May 2007 supplemental statements of the 
case considered the old and new criteria for evaluating disc 
disease and general diseases of the lumbar spine.  The old 
and new rating criteria were also provided to the veteran and 
his representative in these documents.  Therefore, there is 
no prejudice to the veteran by this Board decision 
considering the regulation changes in adjudicating his 
increased rating claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  The 
Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. §  4.6 (2007).

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), and Diagnostic Code 5243 (intervertebral disc 
syndrome) are to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  A 10% evaluation 
will be assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  And, 
a 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See I., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (2).  Further, the term 
"combined range of motion" refers to "the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation"; provided, however, 
that the aforementioned normal ranges of motion for each 
component of spinal motion, as recognized by VA, are the 
maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to 
be rounded to the nearest five degrees  Id., Notes (2) and 
(4).

In addition, as there is also evidence that the veteran was 
diagnosed with degenerative disc disease, the Board will 
assess his disability under the old Diagnostic Code 5293 or 
the new Diagnostic Code 5243.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease.  
A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20% rating requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 
12 months; a 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; a 60% rating requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Board notes the veteran's statement that he 
was not bedridden by his symptoms in September 2001.  
Additionally, the Board finds that there was no evidence that 
the veteran was prescribed by a physician to bed rest since 
August 2001.  Therefore, there were no incapacitating 
episodes as defined by 38 C.F.R. § 4.471a, Diagnostic Code 
5243 and the veteran is not entitled to a rating under this 
code.  

The Period from August 31, 2001 to August 4, 2003

After review of the available evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the evidence does not demonstrate entitlement to an 
evaluation higher than 20 percent for chronic lumbosacral 
strain for the period between August 31, 2001 and August 4, 
2003.  The Board notes that the revised law became effective 
in September 2003, after the time period at issue.  
Therefore, the Board will only discuss entitlement to a 
rating in excess of 20 percent during this time period under 
the criteria in effect before September 2003.  

With respect to the application of former Diagnostic Code 
5292 pertaining to limitation of motion in the lumbar spine, 
the Board acknowledges the veteran's complaints of pain.  The 
medical records show that in September 2001 forward flexion 
was 0 to 50 degrees, extension was 0 to 10 degrees, lateral 
rotation was 0 to 15 degrees bilaterally, and lateral flexion 
was 0 to 15 degrees bilaterally.  A January 2002 VA medical 
record indicated a range of flexion of 60 degrees.  The Board 
finds that the objective medical evidence shows no more than 
moderate limitation of motion.  The Board acknowledges that 
the range of motion was limited, however, the Board finds 
that the overall limitation of motion in his lumbar spine 
cannot property by characterized as severe as to warrant a 
higher rating under this code.  As such, the Board concludes 
that the veteran is not entitled to a 40 percent rating under 
this code.  

Under former Diagnostic Code 5295 pertaining to lumbosacral 
strain, the record also shows that the veteran had moderate 
spasms of the paraspinal muscles of the lumbar spine.  Under 
this code, a 20 percent evaluation is warranted for muscle 
spasms upon extreme forward bending.  As referenced above, 
the veteran also has loss of lateral motion.  The Board finds 
that a 20 percent evaluation is warranted in this case.  A 40 
percent evaluation is not warranted because the record does 
not show that the veteran's disability was manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, or abnormal mobility on forced motion.  
As such, under this code the veteran would be entitled to a 
20 percent evaluation.  

The Board has also considered the veteran's complaints of 
pain.  Upon examination in September 2001, there was no 
evidence of fatigueability or incoordination.  The veteran 
stated that he experienced one flare up per year.  The 
veteran also stated that he was not bedridden because of his 
symptoms.  The Board finds that there is no objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that under 
the limitation of motion codes the veteran's back disability 
would be more than 20 percent disabling during the period 
from August 31, 2001 to August 4, 2003.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regarding the former provisions of Diagnostic Code 5293 in 
effect before September 2002, the Board finds that the 
veteran was diagnosed with disc disease, however there was no 
evidence of disc disease that was severely disabling with 
recurrent attacks or intermittent relief.  There is evidence 
of moderate muscle spasms on forward flexion, but no impaired 
reflexes.  A neurological examination in June 2001 was 
normal.  Furthermore, there was no evidence of neurological 
symptoms associated with the intervertebral disc disease and 
the veteran also had no difficulty with bladder or bowel 
control.  There was also no evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy, ankle jerk, or other 
neurological findings as is required for a higher rating.  
Given the moderate limitation of motion, lack of neurological 
symptoms and no recurring attacks, the Board finds that a 
rating in excess of 20 percent is not warranted under this 
code.  

The Board also finds that the revised provisions of 
Diagnostic Code 5293, regarding the period after September 
2002, do not apply because there were no incapacitating 
episodes over the past 12 months and no neurologic 
manifestations.  The orthopedic manifestations were assessed 
in the current schedular evaluation of 20 percent.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment during 
the relevant time period, such has been contemplated in the 
assignment of the current 20 percent schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, referral to the RO for consideration 
of the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.

The Period Beginning from August 5, 2003

After review of the available evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the evidence does not demonstrate entitlement to an 
evaluation higher than 40 percent for chronic lumbosacral 
strain for the period beginning in August 2003.  

With respect to the application of former Diagnostic Codes 
5292 and 5295, the maximum evaluation under these codes is 40 
percent.  Therefore, since the veteran is already evaluated 
at 40 percent, an increased evaluation is not possible under 
these codes and the Board will only assess the veteran's 
claim under the current criteria (new Diagnostic Codes 5237, 
5242). 

The medical evidence shows that the veteran had flexion of 0 
to 30 degrees in August 2003 and November 2006.  Under the 
current criteria, a 40 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  The Board finds that the evidence of record warrants a 
40 percent rating.  A 50 or 100 percent rating is not 
warranted because there is no evidence unfavorable ankylosis 
of the spine.  Accordingly, there is no basis for assigning a 
higher rating under the current criteria.  

The Board has also considered the veteran's complaints of 
pain.  Upon examination in August 2003, there was some mild 
fatigueability with no evidence of incoordination.  In 
November 2006, there was no additional loss of range of 
motion due to pain, fatigue, weakness or incoordination.  The 
Board finds that the objective evidence shows that pain on 
use does not result in additional functional limitation to 
the extent that under the limitation of motion codes the 
veteran's back disability would be more than 40 percent 
disabling since August 5, 2003.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, under the current criteria, objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, will be evaluated separately under an 
appropriate diagnostic code.  Considering the veteran's 
history, an August 2003 neurological examination revealed the 
deep tendon reflexes were symmetrical, motor testing was 5/5 
and his gait was stable.  The sensory exam was also 
unremarkable.  In November 2006, the neurological examination 
revealed 5/5 power in all major motor groups.  The sensory 
examination was unremarkable and the deep tendon reflexes 
were symmetrical.  The veteran also has not alleged bowel or 
bladder impairment.  The Board finds that there is no 
objective evidence of neurologic impairment.  Therefore, 
based on the lack of such symptomatology in this case, 
separate ratings will not be assigned for neurologic 
abnormalities.  

Regarding the veteran's disc disease under the old Diagnostic 
Code 5293, the Board finds that the veteran is not entitled 
to a 60 percent evaluation because there is no evidence of 
pronounced intervertebral disc disease, persistent symptoms 
compatible with sciatic neuropathy, ankle jerk, or other 
neurological findings.  Specifically, as referenced above, 
there were no neurological abnormalities in August 2003 or 
November 2006.  Also in November 2006, the examiner noted 
that the veteran did not have any incapacitating episodes in 
the last 12 months.  There was also no significant history of 
flare ups.  Based on the objective medical evidence of 
record, the Board finds that the veteran does not meet the 
criteria for a 60 percent rating under this code. 

Under the revised provisions of Diagnostic Code 5293, as 
previously stated, there were no incapacitating episodes and 
no neurologic manifestations.  Additionally the orthopedic 
manifestations were contemplated in the schedular evaluation 
of 40 percent, therefore, the veteran is not entitled to a 
higher evaluation under this code. 

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment since 
August 2003, such has been contemplated in the assignment of 
the current 40 percent schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment.  The Board acknowledges the 
letters from the veteran's employers indicating that the 
veteran cannot perform heavy lifting, but he can perform 
brick lying and other aspects of his employment.  The Board 
finds that the limitation of his employment is contemplated 
in the assigned 40 percent evaluation.  Additionally, there 
is no evidence that his disability necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 is 
not warranted.


ORDER

An increased evaluation for chronic lumbosacral strain in 
excess of 20 percent for the period from August 31, 2001 to 
August 4, 2003 is denied.  

An increased evaluation for chronic lumbosacral strain in 
excess of 40 percent for the period beginning August 5, 2003 
is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


